DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the communications filed on 13 May 2022.   Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer-implemented method and device for presenting and controlling content on a display device.
 The prior arts fail to show individually or in combination the elements recited in independent claim 1.
Specifically, the prior art references fail to show, in part, “generating a set of messages that includes a first command in a first format and a reference to a piece of content associated with a particular media playing application; communicating the generated set of messages to a server system, wherein the server system is configured to generate a second command in a second format based on each of the first command and the particular media playing application associated with the referenced piece of content; and based on the communication, causing a content presentation system communicatively coupled to the server system to control presentation of the referenced piece of content utilizing the particular media playing application”  as recited in independent claim 1.  At least based on the above distinctions, the Examiner submits that independent claim 1 is patentable over the combination of the cited references. Independent claims 10 and 17 include similar limitations to that of claim 1 and are also patentable over the cited prior art for at least the same reasons described above with respect to claim 1. At least by virtue of their dependency, the Examiner submits that the remaining claims are also patentable over the combination of the cited references.
Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173